DISMISS and Opinion Filed August 21, 2019




                                           S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00675-CV

                     ERIC K. GORMLY, Appellant
                                V.
    COMMISSION FOR LAWYER DISCIPLINE/STATE BAR OF TEXAS, Appellee

                         On Appeal from the 101st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-18-03533

                               MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                   Opinion by Chief Justice Burns
       Eric K. Gormly appeals the trial court’s December 21, 2018 judgment. According to his

notice of appeal, appellant “timely filed a motion for new trial.” Assuming this statement is

correct, appellant’s notice of appeal was due on or before March 21, 2019. See TEX. R. APP. P.

26.1(a). However, appellant’s notice of appeal was filed in the trial court on June 3, 2019, outside

the ninety-day period provided by rule 26.1. See Blaylock v. Fiesta Mart, Inc., No. 05-04-01784-

CV, 2005 WL 110375, *1 (Tex. App.—Dallas Jan. 20, 2005) (although motion for new trial timely

filed, notice of appeal was untimely and deprived Court of jurisdiction). Thus, the appeal appears

to be untimely.

        In order to determine our jurisdiction, we directed the district clerk to file the clerk’s

record. In response, the district clerk filed a letter stating that the clerk’s record had been prepared
but not filed because appellant had not paid or made arrangements to pay for the clerk’s record.

We then notified appellant by letter dated June 13, 2019 that the clerk’s record had not been filed.

We instructed him to provide written verification by June 24, 2019 that he had paid or made

arrangements to pay for the clerk’s record or that he had been found entitled to proceed without

payment of costs.     We cautioned appellant that if he failed to respond with the required

documentation, the Court might dismiss the appeal for want of prosecution. See TEX. R. APP. P.

37.3(b); 42.3(b). To date, appellant has not responded or otherwise communicated with the Court

about his appeal.

       For the above reasons, we dismiss this appeal. See TEX. R. APP. P. 26.1(a); 37.3(b); 42.3.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
190675F.P05                                       CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ERIC K. GORMLY, Appellant                        On Appeal from the 101st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00675-CV       V.                      Trial Court Cause No. DC-18-03533.
                                                  Opinion delivered by Chief Justice Burns,
 COMMISSION FOR LAWYER                            Justices Whitehill and Molberg
 DISCIPLINE/STATE BAR OF TEXAS,                   participating.
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered August 21, 2019




                                            –3–